1 N.Y.3d 620 (2004)
NORTH SALEM CENTRAL SCHOOL DISTRICT et al., Appellants,
v.
MAHOPAC CENTRAL SCHOOL DISTRICT et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 12, 2004.
Decided February 24, 2004.
Motion, insofar as it seeks leave to appeal as against Mahopac Central School District, denied; motion, insofar as it seeks leave to appeal as against the Town of Carmel, dismissed upon the ground that the order sought to be appealed from does not finally determine the action as to said party within the meaning of the Constitution.